DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 11/23/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "an initial edge virtualization," "an edge application," "an initial storage virtualization," and "a storage application" in independent claim 1 (and claims ultimately dependent therefrom); in independent claim 11 (and claims ultimately dependent therefrom); and in independent claim 19 (and claims ultimately dependent therefrom).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Exemplary independent claim 1 recites "…provisioning an initial edge virtualization among a plurality of edge virtualizations, each edge virtualization of the plurality of edge virtualizations provisioned with an allocation of local resources and an edge application configured to: receive data requests from at least one device, retrieve requested data from a plurality of storage virtualizations, and transmit the requested data to the at least one device…" (independent claim 1, lines 3-8).  The Examiner is uncertain whether "an initial edge virtualization" or "an edge application" is configured to perform the recited "…receive data…", "…retrieve requested data…", and "…transmit the requested data…" actions.  For the sake of examination, the Examiner has interpreted "…provisioning an initial edge virtualization among a plurality of edge virtualizations, each edge virtualization of the plurality of edge virtualizations provisioned with an allocation of local resources and an edge application configured to: receive data requests from at least one device, retrieve requested data from a plurality of storage virtualizations, and transmit the requested data to the at least one device…" to read "…provisioning an initial edge virtualization among a plurality of edge virtualizations, each edge virtualization of the plurality of edge virtualizations provisioned with an allocation of local resources and an edge application, the initial edge virtualization configured to: receive data requests from at least one device, retrieve requested data from a plurality of storage virtualizations, and transmit the requested data to the at least one device…"  Additionally, independent claim 1 recites "…provisioning an initial storage virtualization among the plurality of storage virtualizations, each storage virtualization of the plurality of storage virtualizations provisioned with an allocation of the local resources and a storage application configured to: receive the data requests from the plurality of edge virtualizations, receive, in the allocation of the local resources, the requested data from an origin device in response to the requested data being unavailable on the local resources, and remove unrequested data from the allocation of the local resources, the unrequested data being data that has not been requested for a period of time…" (independent claim 1, lines 11-18).  The Examiner is uncertain whether "an initial storage virtualization" or "a storage application" is configured to perform the recited "…receive the data…", "…receive, in the allocation, of local resources…", and "…remove unrequested data…" actions.  For the sake of examination, the Examiner has interpreted "…provisioning an initial storage virtualization among the plurality of storage virtualizations, each storage virtualization of the plurality of storage virtualizations provisioned with an allocation of the local resources and a storage application configured to: receive the data requests from the plurality of edge virtualizations, receive, in the allocation of the local resources, the requested data from an origin device in response to the requested data being unavailable on the local resources, and remove unrequested data from the allocation of the local resources, the unrequested data being data that has not been requested for a period of time…" to read "…provisioning an initial storage virtualization among the plurality of storage virtualizations, each storage virtualization of the plurality of storage virtualizations provisioned with an allocation of the local resources and a storage application, the initial storage virtualization configured to: receive the data requests from the plurality of edge virtualizations, receive, in the allocation of the local resources, the requested data from an origin device in response to the requested data being unavailable on the local resources, and remove unrequested data from the allocation of the local resources, the unrequested data being data that has not been requested for a period of time…"  Dependent claims 2-10, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.  The Examiner notes that independent claims 11 and 19 also recite similar limitations as noted with respect to independent claim 1; therefore, claims 11-18 (independent claim 11 and claims 12-18 that are ultimately dependent from independent claim 11) and 19-20 (independent claim 19 and dependent claim 20 that directly depends from independent claim 19) are rejected under 35 U.S.C. §112(b) using the same reasoning, mutatis mutandis, as applied to independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the inventions of claims 19-20 may be embodied as a program per se, which is not statutory subject matter.  In the originally filed specification of the disclosure, Applicant defines "circuitry" in such a way that "circuitry" may be interpreted to encompass instructions that instruct a machine to perform one or more functions.  The claims thus encompass computer instructions to perform the actions of claims 19-20 (see, e.g., paragraph 0085 of the originally filed specification of the disclosure).
The Examiner notes that the inventions of claims 1-18 are directed to an abstract idea (e.g., data storage management) that is integrated into a practical application of the abstract idea (e.g., managing storage of data among virtualized storage devices in a network of local and virtual storage devices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2020/0007460 ("Bernat") in view of USPGPUB 2020/0351337 ("Calmon") and further in view of USPGPUB 2017/0064029 ("Das").
As per claim 1, Bernat substantially teaches a computer-readable medium including instructions that are executable by a computer to cause the computer to perform operations (Bernat, Abstract; and paragraphs 0140 and 0205) comprising:
provisioning an initial edge virtualization among a plurality of edge virtualizations: (Fig. 1; Fig. 2a; Fig. 2b; Fig. 2c; and paragraphs 0044-0062, 0080, 0114, and 0135); 
each edge virtualization of the plurality of edge virtualizations provisioned with an allocation of local resources and an edge application configured to: (Bernat, paragraphs 0064 and 0114-0115);
receive data requests from at least one device: (Bernat, paragraphs 0022 and 0035);
retrieve requested data from a plurality of storage virtualizations: (Bernat, paragraphs 0090-0091); and 
transmit the requested data to the at least one device: (Bernat, paragraph 0091);
provisioning an additional edge virtualization among the plurality of edge virtualizations in response to an increase in concurrent data requests: (Bernat, 0179-0180);
provisioning an initial storage virtualization among the plurality of storage virtualizations: (Bernat, paragraph 0080 and 0114-0115); and
provisioning an additional storage virtualization among the plurality of storage virtualizations in response to an increase in data on the local resources: (Bernat, paragraphs 0031-0032 and 0062).
Bernat does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Calmon teaches resource allocation and provisioning in a multi-tier edge-cloud virtualization environment.
As per claim 1, Calmon particularly teaches:
each storage virtualization of the plurality of storage virtualizations provisioned with an allocation of the local resources and a storage application configured to: (Calmon, paragraphs 0101-0107).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Calmon and Bernat before them before the instant application was effectively filed, to modify the system of Bernat to include the principles of Calmon of explicitly allocating local resources to a virtualized storage.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase resource usage efficiency and user friendliness by provisioning resources closer to a user of the provisioned resources (Calmon, paragraph 0039).
Neither Bernat nor Calmon appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Das teaches local retrieving and caching of content to small cells.
As per claim 1, Das particularly teaches:
receive the data requests from the plurality of edge virtualizations; receive, in the allocation of the local resources, the requested data from an origin device in response to the requested data being unavailable on the local resources; and remove unrequested data from the allocation of the local resources, the unrequested data being data that has not been requested for a period of time: (Das, Abstract; FIG. 1B, reference numerals 115-a, 130-a, 145, and 150-b; and paragraphs 0008, 0045-0062, 0070-0075, and 0093-0096, where a wireless device 115-a may communicate with small base station 150-b to request and receive data.  Small base station 150-b includes edge computing device 145, which may communicate with network 130-a to retrieve data that is not locally cached (i.e., stored) at small base station 150-b.  When data that is not locally cached at small base station 150-b has been retrieved from network 130-a (i.e., an origin device) in response to a user request, small base station 150-b may cache retrieved data in local storage of small base station 150-b.  In other words, small base station 150-b may act as an edge virtualization that interacts with network 130-a for wireless device 115-a and may also comprises a virtualized storage that transparently retrieves requested data from network 130-a for wireless device 115-a and then caches the requested data on local storage resources of small base station 150-b.  Requested data may be cached at small base station 150-b for a given period of time for faster retrieval by wireless device 115-a, and unrequested data that is predicted to be used along with or soon after the requested data is also prefetched from network 130-a and cached at small base station 150-b.  Prefetch manager 310 may control prefetching of unrequested data predicted to be used due to retrieval of requested data, and content cache 315 may cache the prefetched data for a duration of time, after which the prefetched data is deleted from content cache 315.  Das therefore particularly teaches receive the data requests from the plurality of edge virtualizations; receive, in the allocation of the local resources, the requested data from an origin device in response to the requested data being unavailable on the local resources; and remove unrequested data from the allocation of the local resources, the unrequested data being data that has not been requested for a period of time).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Das, Calmon, and Bernat before them before the instant application was effectively filed, to modify the combination of Calmon with Bernat to include the principles of Das of prefetching content that is predicted to be used based on requested content.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reduce system load bottlenecks by implementing prefetching and storage techniques that improve response times for wireless device as well as increase the amount of data that can be used in environments where there is a limited data connection (e.g., due to available backhaul after network resources are met) (Das, paragraph 0031).
As per claim 2, the rejection of claim 1 is incorporated, and Bernat further substantially teaches further comprising:
provisioning one or more additional edge virtualizations among the plurality of edge virtualizations so that a number of edge virtualizations among the plurality of edge virtualizations is proportional to a number of concurrent data requests: (Bernat, paragraphs 0031-0033, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  Bernat therefore substantially teaches provisioning one or more additional edge virtualizations among the plurality of edge virtualizations so that a number of edge virtualizations among the plurality of edge virtualizations is proportional to a number of concurrent data requests).
As per claim 3, the rejection of claim 1 is incorporated, and Bernat further substantially teaches further comprising:
removing one or more edge virtualizations among the plurality of edge virtualizations until a number of edge virtualizations among the plurality of edge virtualizations is proportional to a number of concurrent data requests: (Bernat, paragraphs 0031-0033, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  The orchestration may thus adapt to changes in workloads.  Using the same reasoning, when fewer resources are predicted to be needed, unnecessary resources may be removed (e.g., to save battery power).  Bernat therefore substantially teaches removing one or more edge virtualizations among the plurality of edge virtualizations until a number of edge virtualizations among the plurality of edge virtualizations is proportional to a number of concurrent data requests). 
As per claim 4, the rejection of claim 1 is incorporated, and Bernat further substantially teaches further comprising:
provisioning one or more additional storage virtualizations among the plurality of storage virtualizations so that a number of storage virtualizations among the plurality of storage virtualizations is proportional to an amount of data stored in the local resources: (Bernat, paragraphs 0031-0033, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  Bernat therefore substantially teaches provisioning one or more additional storage virtualizations among the plurality of storage virtualizations so that a number of storage virtualizations among the plurality of storage virtualizations is proportional to an amount of data stored in the local resources). 
As per claim 5, the rejection of claim 1 is incorporated, and Bernat further substantially teaches further comprising:
removing one or more storage virtualizations among the plurality of storage virtualizations until a number of storage virtualizations among the plurality of storage virtualizations is proportional to an amount of data stored in the local resources: (Bernat, paragraphs 0031-0033, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  The orchestration may thus adapt to changes in workloads.  Using the same reasoning, when fewer resources are predicted to be needed, unnecessary resources may be removed (e.g., to save battery power).  Bernat therefore substantially teaches removing one or more storage virtualizations among the plurality of storage virtualizations until a number of storage virtualizations among the plurality of storage virtualizations is proportional to an amount of data stored in the local resources). 
As per claim 6, the rejection of claim 1 is incorporated, and Bernat further substantially teaches:
wherein each allocation of local resources includes a portion of computational resources of a host server: (Bernat, paragraphs 0031-0033, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  The resources may be compute resources.  Bernat therefore substantially teaches wherein each allocation of local resources includes a portion of computational resources of a host server).
As per claim 7, the rejection of claim 6 is incorporated, and Bernat further substantially teaches:
wherein each virtualization among the plurality of edge virtualizations and the plurality of storage virtualizations shares a kernel of the host server: (Bernat, Abstract; Fig. 1; Fig. 2a; Fig. 2b; Fig. 2c; and paragraphs 0031-0033, 0044-0064, 0080, 0114-0115, and 0122-0135, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  The Examiner notes that composite nodes of Bernat share a kernel for managing storage and compute resources.  Bernat therefore substantially teaches wherein each virtualization among the plurality of edge virtualizations and the plurality of storage virtualizations shares a kernel of the host server).
As per claim 8, the rejection of claim 1 is incorporated, and Bernat further substantially teaches wherein the operations further comprise:
provisioning a balancer virtualization with an allocation of local resources and a balancer application configured to direct communication between the plurality of edge virtualizations and the plurality of storage virtualizations: (Bernat, paragraphs 0031-0040 and 0151-0152, where the system of Bernat may include load balancers that orchestrate changes in resource allocation to allocate resources among Virtual Network Functions (VNFs) (i.e., edge virtualizations and storage virtualizations) in order to ensure performance meets goals.  Bernat therefore substantially teaches provisioning a balancer virtualization with an allocation of local resources and a balancer application configured to direct communication between the plurality of edge virtualizations and the plurality of storage virtualizations).
As per claim 9, the rejection of claim 1 is incorporated, and Calmon further particularly teaches:
transfer the unrequested data from the allocation of the local resources to an external storage: (Calmon, Abstract; and paragraphs 0030-0033 and 0080-0084, where data may be shared, pre-processed, and cached in local nodes and then be transmitted to other tiers of infrastructure en route to being archived (i.e., stored in external storage).  In other words, data that is initially stored locally at an edge device may be transferred to an external storage for archival purposes.  Calmon therefore particularly teaches transfer the unrequested data from the allocation of the local resources to an external storage); and
receive, in the allocated local resources, the requested data from the external storage in response to the requested data being unavailable on the local resources and available in the external storage: (Calmon, Abstract; FIG. 4; and paragraphs 0080-0084, where the system of Calmon checks a list of local virtual nodes (i.e., local resources) to determine whether requested data is stored locally.  In the event that the requested data is not stored locally, the system of Calmon queries a remote storage to determine if the remote storage contains a copy of requested data.  If the remote storage contains a copy of the requested data, the requested data is sent from the remote storage to local storage.  Calmon therefore particularly teaches receive, in the allocated local resources, the requested data from the external storage in response to the requested data being unavailable on the local resources and available in the external storage).
As per claim 10, the rejection of claim 1 is incorporated, and Bernat further substantially teaches wherein:
the allocation of local resources includes an allocation of volatile memory and an allocation of non-volatile memory<.>: (Bernat, Abstract; and paragraph 0140, where the memory of the system of Bernat may be any form of volatile memory and nonvolatile memory.  Bernat therefore substantially teaches the allocation of local resources includes an allocation of volatile memory and an allocation of non-volatile memory);
the storage application is further configured to: receive, in the allocated volatile memory, the requested data in response to the requested data being unavailable in the allocated volatile memory: (Bernat, paragraph 0071, where volatile memory may be used to cache data at an edge device in order to provide for overall lower latency for the end user.  Bernat therefore substantially teaches the storage application is further configured to: receive, in the allocated volatile memory, the requested data in response to the requested data being unavailable in the allocated volatile memory).
Das further particularly teaches:
transfer the unrequested data from the allocated volatile memory to the allocated non-volatile memory: (Das, Abstract; FIG. 1B, reference numerals 115-a, 130-a, 145, and 150-b; and paragraphs 0008, 0045-0062, 0070-0075, and 0093-0096, where a wireless device 115-a may communicate with small base station 150-b to request and receive data.  Small base station 150-b includes edge computing device 145, which may communicate with network 130-a to retrieve data that is not locally cached (i.e., stored) at small base station 150-b.  When data that is not locally cached at small base station 150-b has been retrieved from network 130-a (i.e., an origin device) in response to a user request, small base station 150-b may cache retrieved data in local storage of small base station 150-b.  In other words, small base station 150-b may act as an edge virtualization that interacts with network 130-a for wireless device 115-a and may also comprises a virtualized storage that transparently retrieves requested data from network 130-a for wireless device 115-a and then caches the requested data on local storage resources of small base station 150-b.  Requested data may be cached at small base station 150-b for a given period of time for faster retrieval by wireless device 115-a, and unrequested data that is predicted to be used along with or soon after the requested data is also prefetched from network 130-a and cached at small base station 150-b.  Prefetch manager 310 may control prefetching of unrequested data predicted to be used due to retrieval of requested data, and content cache 315 may cache the prefetched data for a duration of time, after which the prefetched data is deleted from content cache 315.  Das therefore particularly teaches transfer the unrequested data from the allocated volatile memory to the allocated non-volatile memory).
As per claim 11, Bernat substantially teaches a method (Bernat, Abstract; and paragraphs 0140 and 0205) comprising:
provisioning an initial edge virtualization among a plurality of edge virtualizations: (Fig. 1; Fig. 2a; Fig. 2b; Fig. 2c; and paragraphs 0044-0062, 0080, 0114, and 0135); 
each edge virtualization of the plurality of edge virtualizations provisioned with an allocation of local resources and an edge application configured to: (Bernat, paragraphs 0064 and 0114-0115);
receive data requests from at least one device: (Bernat, paragraphs 0022 and 0035); 
retrieve requested data from a plurality of storage virtualizations: (Bernat, paragraphs 0090-0091); and 
transmit the requested data to the at least one device: (Bernat, paragraph 0091);
provisioning an additional edge virtualization among the plurality of edge virtualizations in response to an increase in concurrent data requests: (Bernat, 0179-0180);
provisioning an initial storage virtualization among the plurality of storage virtualizations: (Bernat, paragraph 0080 and 0114-0115); and
provisioning an additional storage virtualization among the plurality of storage virtualizations in response to an increase in data on the local resources: (Bernat, paragraphs 0031-0032 and 0062).
Bernat does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Calmon teaches resource allocation and provisioning in a multi-tier edge-cloud virtualization environment.
As per claim 11, Calmon particularly teaches:
each storage virtualization of the plurality of storage virtualizations provisioned with an allocation of the local resources and a storage application configured to: (Calmon, paragraphs 0101-0107).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Calmon and Bernat before them before the instant application was effectively filed, to modify the system of Bernat to include the principles of Calmon of explicitly allocating local resources to a virtualized storage.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase resource usage efficiency and user friendliness by provisioning resources closer to a user of the provisioned resources (Calmon, paragraph 0039).
Neither Bernat nor Calmon appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Das teaches local retrieving and caching of content to small cells.
As per claim 11, Das particularly teaches: 
receive the data requests from the plurality of edge virtualizations; receive, in the allocation of the local resources, the requested data from an origin device in response to the requested data being unavailable on the local resources; and remove unrequested data from the allocation of the local resources, the unrequested data being data that has not been requested for a period of time: (Das, Abstract; FIG. 1B, reference numerals 115-a, 130-a, 145, and 150-b; and paragraphs 0008, 0045-0062, 0070-0075, and 0093-0096, where a wireless device 115-a may communicate with small base station 150-b to request and receive data.  Small base station 150-b includes edge computing device 145, which may communicate with network 130-a to retrieve data that is not locally cached (i.e., stored) at small base station 150-b.  When data that is not locally cached at small base station 150-b has been retrieved from network 130-a (i.e., an origin device) in response to a user request, small base station 150-b may cache retrieved data in local storage of small base station 150-b.  In other words, small base station 150-b may act as an edge virtualization that interacts with network 130-a for wireless device 115-a and may also comprises a virtualized storage that transparently retrieves requested data from network 130-a for wireless device 115-a and then caches the requested data on local storage resources of small base station 150-b.  Requested data may be cached at small base station 150-b for a given period of time for faster retrieval by wireless device 115-a, and unrequested data that is predicted to be used along with or soon after the requested data is also prefetched from network 130-a and cached at small base station 150-b.  Prefetch manager 310 may control prefetching of unrequested data predicted to be used due to retrieval of requested data, and content cache 315 may cache the prefetched data for a duration of time, after which the prefetched data is deleted from content cache 315.  Das therefore particularly teaches receive the data requests from the plurality of edge virtualizations; receive, in the allocation of the local resources, the requested data from an origin device in response to the requested data being unavailable on the local resources; and remove unrequested data from the allocation of the local resources, the unrequested data being data that has not been requested for a period of time).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Das, Calmon, and Bernat before them before the instant application was effectively filed, to modify the combination of Calmon with Bernat to include the principles of Das of prefetching content that is predicted to be used based on requested content.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reduce system load bottlenecks by implementing prefetching and storage techniques that improve response times for wireless device as well as increase the amount of data that can be used in environments where there is a limited data connection (e.g., due to available backhaul after network resources are met) (Das, paragraph 0031).
As per claim 12, the rejection of claim 11 is incorporated, and Bernat further substantially teaches further comprising:
provisioning one or more additional edge virtualizations among the plurality of edge virtualizations so that a number of edge virtualizations among the plurality of edge virtualizations is proportional to a number of concurrent data requests: (Bernat, paragraphs 0031-0033, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  Bernat therefore substantially teaches provisioning one or more additional edge virtualizations among the plurality of edge virtualizations so that a number of edge virtualizations among the plurality of edge virtualizations is proportional to a number of concurrent data requests). 
As per claim 13, the rejection of claim 11 is incorporated, and Bernat further substantially teaches further comprising:
provisioning one or more additional storage virtualizations among the plurality of storage virtualizations so that a number of storage virtualizations among the plurality of storage virtualizations is proportional to an amount of data stored in the local resources: (Bernat, paragraphs 0031-0033, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  Bernat therefore substantially teaches provisioning one or more additional storage virtualizations among the plurality of storage virtualizations so that a number of storage virtualizations among the plurality of storage virtualizations is proportional to an amount of data stored in the local resources).
As per claim 14, the rejection of claim 11 is incorporated, and Bernat further substantially teaches:
wherein each allocation of local resources includes a portion of computational resources of a host server: (Bernat, paragraphs 0031-0033, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  The resources may be compute resources.  Bernat therefore substantially teaches wherein each allocation of local resources includes a portion of computational resources of a host server). 
As per claim 15, the rejection of claim 14 is incorporated, and Bernat further substantially teaches:
wherein each virtualization among the plurality of edge virtualizations and the plurality of storage virtualizations shares a kernel of the host server: (Bernat, Abstract; Fig. 1; Fig. 2a; Fig. 2b; Fig. 2c; and paragraphs 0031-0033, 0044-0064, 0080, 0114-0115, and 0122-0135, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  The Examiner notes that composite nodes of Bernat share a kernel for managing storage and compute resources.  Bernat therefore substantially teaches wherein each virtualization among the plurality of edge virtualizations and the plurality of storage virtualizations shares a kernel of the host server). 
As per claim 16, the rejection of claim 11 is incorporated, and Bernat further substantially teaches further comprising:
provisioning a balancer virtualization with an allocation of local resources and a balancer application configured to direct communication between the plurality of edge virtualizations and the plurality of storage virtualizations: (Bernat, paragraphs 0031-0040 and 0151-0152, where the system of Bernat may include load balancers that orchestrate changes in resource allocation to allocate resources among Virtual Network Functions (VNFs) (i.e., edge virtualizations and storage virtualizations) in order to ensure performance meets goals.  Bernat therefore substantially teaches provisioning a balancer virtualization with an allocation of local resources and a balancer application configured to direct communication between the plurality of edge virtualizations and the plurality of storage virtualizations). 
As per claim 17, the rejection of claim 11 is incorporated, and Calmon further particularly teaches wherein the storage application is further configured to:
transfer the unrequested data from the allocation of the local resources to an external storage: (Calmon, Abstract; and paragraphs 0030-0033 and 0080-0084, where data may be shared, pre-processed, and cached in local nodes and then be transmitted to other tiers of infrastructure en route to being archived (i.e., stored in external storage).  In other words, data that is initially stored locally at an edge device may be transferred to an external storage for archival purposes.  Calmon therefore particularly teaches transfer the unrequested data from the allocation of the local resources to an external storage); and
receive, in the allocated local resources, the requested data from the external storage in response to the requested data being unavailable on the local resources and available in the external storage: (Calmon, Abstract; FIG. 4; and paragraphs 0080-0084, where the system of Calmon checks a list of local virtual nodes (i.e., local resources) to determine whether requested data is stored locally.  In the event that the requested data is not stored locally, the system of Calmon queries a remote storage to determine if the remote storage contains a copy of requested data.  If the remote storage contains a copy of the requested data, the requested data is sent from the remote storage to local storage.  Calmon therefore particularly teaches receive, in the allocated local resources, the requested data from the external storage in response to the requested data being unavailable on the local resources and available in the external storage).
As per claim 18, the rejection of claim 1 is incorporated, and Bernat further substantially teaches wherein:
the allocation of local resources includes an allocation of volatile memory and an allocation of non-volatile memory<.>: (Bernat, Abstract; and paragraph 0140, where the memory of the system of Bernat may be any form of volatile memory and nonvolatile memory.  Bernat therefore substantially teaches the allocation of local resources includes an allocation of volatile memory and an allocation of non-volatile memory);
the storage application is further configured to: receive, in the allocated volatile memory, the requested data in response to the requested data being unavailable in the allocated volatile memory: (Bernat, paragraph 0071, where volatile memory may be used to cache data at an edge device in order to provide for overall lower latency for the end user.  Bernat therefore substantially teaches the storage application is further configured to: receive, in the allocated volatile memory, the requested data in response to the requested data being unavailable in the allocated volatile memory).
Das further particularly teaches:
transfer the unrequested data from the allocated volatile memory to the allocated non-volatile memory: (Das, Abstract; FIG. 1B, reference numerals 115-a, 130-a, 145, and 150-b; and paragraphs 0008, 0045-0062, 0070-0075, and 0093-0096, where a wireless device 115-a may communicate with small base station 150-b to request and receive data.  Small base station 150-b includes edge computing device 145, which may communicate with network 130-a to retrieve data that is not locally cached (i.e., stored) at small base station 150-b.  When data that is not locally cached at small base station 150-b has been retrieved from network 130-a (i.e., an origin device) in response to a user request, small base station 150-b may cache retrieved data in local storage of small base station 150-b.  In other words, small base station 150-b may act as an edge virtualization that interacts with network 130-a for wireless device 115-a and may also comprises a virtualized storage that transparently retrieves requested data from network 130-a for wireless device 115-a and then caches the requested data on local storage resources of small base station 150-b.  Requested data may be cached at small base station 150-b for a given period of time for faster retrieval by wireless device 115-a, and unrequested data that is predicted to be used along with or soon after the requested data is also prefetched from network 130-a and cached at small base station 150-b.  Prefetch manager 310 may control prefetching of unrequested data predicted to be used due to retrieval of requested data, and content cache 315 may cache the prefetched data for a duration of time, after which the prefetched data is deleted from content cache 315.  Das therefore particularly teaches transfer the unrequested data from the allocated volatile memory to the allocated non-volatile memory).
As per claim 19, Bernat substantially teaches an apparatus comprising: a controller including circuitry configured to (Bernat, Abstract; and paragraphs 0140 and 0205):
provision an initial edge virtualization among a plurality of edge virtualizations: (Fig. 1; Fig. 2a; Fig. 2b; Fig. 2c; and paragraphs 0044-0062, 0080, 0114, and 0135); 
each edge virtualization of the plurality of edge virtualizations provisioned with an allocation of local resources and an edge application configured to: (Bernat, paragraphs 0064 and 0114-0115); 
receive data requests from at least one device: (Bernat, paragraphs 0022 and 0035); 
retrieve requested data from a plurality of storage virtualizations: (Bernat, paragraphs 0090-0091); and 
transmit the requested data to the at least one device: (Bernat, paragraph 0091); 
provision an additional edge virtualization among the plurality of edge virtualizations in response to an increase in concurrent data requests: (Bernat, 0179-0180);
provision an initial storage virtualization among the plurality of storage virtualizations: (Bernat, paragraph 0080 and 0114-0115); and
provision an additional storage virtualization among the plurality of storage virtualizations in response to an increase in data on the local resources: (Bernat, paragraphs 0031-0032 and 0062).
Bernat does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Calmon teaches resource allocation and provisioning in a multi-tier edge-cloud virtualization environment.
As per claim 19, Calmon particularly teaches:
each storage virtualization of the plurality of storage virtualizations provisioned with an allocation of the local resources and a storage application configured to: (Calmon, paragraphs 0101-0107).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Calmon and Bernat before them before the instant application was effectively filed, to modify the system of Bernat to include the principles of Calmon of explicitly allocating local resources to a virtualized storage.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase resource usage efficiency and user friendliness by provisioning resources closer to a user of the provisioned resources (Calmon, paragraph 0039).
Neither Bernat nor Calmon appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Das teaches local retrieving and caching of content to small cells.
As per claim 19, Das particularly teaches: 
receive the data requests from the plurality of edge virtualizations; receive, in the allocation of the local resources, the requested data from an origin device in response to the requested data being unavailable on the local resources; and remove unrequested data from the allocation of the local resources, the unrequested data being data that has not been requested for a period of time: (Das, Abstract; FIG. 1B, reference numerals 115-a, 130-a, 145, and 150-b; and paragraphs 0008, 0045-0062, 0070-0075, and 0093-0096, where a wireless device 115-a may communicate with small base station 150-b to request and receive data.  Small base station 150-b includes edge computing device 145, which may communicate with network 130-a to retrieve data that is not locally cached (i.e., stored) at small base station 150-b.  When data that is not locally cached at small base station 150-b has been retrieved from network 130-a (i.e., an origin device) in response to a user request, small base station 150-b may cache retrieved data in local storage of small base station 150-b.  In other words, small base station 150-b may act as an edge virtualization that interacts with network 130-a for wireless device 115-a and may also comprises a virtualized storage that transparently retrieves requested data from network 130-a for wireless device 115-a and then caches the requested data on local storage resources of small base station 150-b.  Requested data may be cached at small base station 150-b for a given period of time for faster retrieval by wireless device 115-a, and unrequested data that is predicted to be used along with or soon after the requested data is also prefetched from network 130-a and cached at small base station 150-b.  Prefetch manager 310 may control prefetching of unrequested data predicted to be used due to retrieval of requested data, and content cache 315 may cache the prefetched data for a duration of time, after which the prefetched data is deleted from content cache 315.  Das therefore particularly teaches receive the data requests from the plurality of edge virtualizations; receive, in the allocation of the local resources, the requested data from an origin device in response to the requested data being unavailable on the local resources; and remove unrequested data from the allocation of the local resources, the unrequested data being data that has not been requested for a period of time).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Das, Calmon, and Bernat before them before the instant application was effectively filed, to modify the combination of Calmon with Bernat to include the principles of Das of prefetching content that is predicted to be used based on requested content.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reduce system load bottlenecks by implementing prefetching and storage techniques that improve response times for wireless device as well as increase the amount of data that can be used in environments where there is a limited data connection (e.g., due to available backhaul after network resources are met) (Das, paragraph 0031).
As per claim 20, the rejection of claim 19 is incorporated, and Bernat further substantially teaches wherein:
each allocation of local resources includes a portion of computational resources of a host server: (Bernat, paragraphs 0031-0033, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  The resources may be compute resources.  Bernat therefore substantially teaches each allocation of local resources includes a portion of computational resources of a host server); and
each virtualization among the plurality of edge virtualizations and the plurality of storage virtualizations shares a kernel of the host server: (Bernat, Abstract; Fig. 1; Fig. 2a; Fig. 2b; Fig. 2c; and paragraphs 0031-0033, 0044-0064, 0080, 0114-0115, and 0122-0135, where additional resources are proactively allocated in response to an expected concurrent workload increase in order to service the expected concurrent workload increase.  The Examiner notes that composite nodes of Bernat share a kernel for managing storage and compute resources.  Bernat therefore substantially teaches each virtualization among the plurality of edge virtualizations and the plurality of storage virtualizations shares a kernel of the host server).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135